Citation Nr: 1716335	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The competent evidence is at least in equipoise in demonstrating that the Veteran's service-connected bilateral hearing loss renders him unable to obtain or maintain gainful employment outside of a protected environment, given his occupational experience and educational background.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 U.S.C.A. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis, including but not limited to a protected environment, when earned annual income exceeds the poverty threshold.  Id.

The law provides in pertinent part that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran is service-connected for bilateral hearing loss, evaluated as 90 percent disabling.  The Veteran is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

Turning to the record, the Veteran reported that his highest level of education is two years of high school and he last worked on a full-time basis in 1996 as a carpenter for a construction company.  VA records document the significant severity of the Veteran's bilateral hearing loss, as reflected by his 90 percent schedular evaluation.  Furthermore, the Veteran reported at an October 2013 VA contract examination that it is difficult for him to have a one-on-one conversation and, while hearing aids help, he still needs visual cues.

The Board acknowledges there is no medical opinion that clearly indicates the Veteran's service-connected hearing loss renders him unemployable.  Indeed, at a June 2014 VA examination the Veteran reported that his hearing aids allow him to communicate "fairly well" with people.  However, given his previous accounts that he needs the help of visual cues despite the use of hearings aids, statements which the Board finds credible, and given his level of education and work experience, the Board finds the evidence in relative equipoise as to whether the Veteran would be capable of obtaining and maintaining gainful employment outside of a protected work environment.  He could conceivably be a danger on a construction site, given the severity of the hearing problems and he is not shown to be prepared for more sedentary employment.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


